UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6065


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS LEROY ALSTON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00828-PMD-1)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Leroy Alston, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,   Charleston, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas Leroy Alston appeals the district court’s order

denying his motion for return of property, pursuant to Fed. R.

Crim. P. 41(g).        Alston does not contest the assertion of the

United   States   that   none   of   the   disputed    property     is    in   its

possession.     Accordingly, we affirm the district court’s order.

We   dispense   with   oral   argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      2